 Case 1:20-cv-05826-BMC Document 12 Filed 12/23/20 Page 1 of 2 PageID #: 68




                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK
                                              : Case: 1:20-cv-05826-BMC
 YOEL WEISSHAUS,
                                              :
                                   Plaintiff, :
                                              :
                   - against -                :
                                              :
 Hon. ANDREW CUOMO in his official and :
 individual capacity,                         :
                                              :
                                 Defendant. :

               NOTICE OF MOTION FOR PRELIMINARY INJUNCTION

          PLEASE TAKE NOTICE: UPON the affirmation by Yoel Weisshaus and

memorandum of law, dated December 23, 2020, Plaintiff Yoel Weisshaus moves this Court, before

the Honorable Brian M. Cogan Eastern District of New York, 225 Cadman Plaza E, Brooklyn, NY

11201 for an order:

   a. Pursuant to FRCP 65(a)(2) for the Court to advance the trial on the merits and consolidate
      it with the hearing for a preliminary injunction to the extent that a decision requires
      deciding issues of law as the facts alleged in the verified complaint are uncontested.
   b. Granting pursuant to FRCP 65(a), (d) a preliminary injunction and judgment to enjoin the
      Defendant, the Hon. ANDREW CUOMO in his official and individual capacity, from
      utilizing his Executive Order 205.2 and New York State Traveler Health Form at any port
      of entry as a condition for people arriving from overseas.
   c. Enjoining judgment enjoining the Defendant, the Hon. ANDREW CUOMO in his official
      and individual capacity, from reaping the fruits of the Executive Order 205.2 and the New
      York State Traveler Health Form, inasmuch Defendant gained any information at any port
      of entry by way of utilizing the New York State Traveler Health Form, and such similar
      methods, in conditioning people arriving from overseas to share them with Defendant.
   d. Pursuant to 42 USC 1988 awarding attorney fees and costs associated with bringing this
      action.
          Dated:      Brooklyn, NY
                      December 23, 2020
                                                      Respectfully submitted,

                                                      Law Office of Eugene M. Lynch




                                              1
Case 1:20-cv-05826-BMC Document 12 Filed 12/23/20 Page 2 of 2 PageID #: 69




                                          By: Eugene M. Lynch

                                          488 Empire Blvd, Suite 101
                                          Brooklyn, NY 11225

                                          Tel: (212) 354-5555




                                    2
